Citation Nr: 1431635	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-08 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bladder cancer including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from November 1968 to September 1971.  He had service in the Republic of Vietnam from September 1970 to September 1971.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In a September 2012 decision, the RO granted service connection for dysthymic disorder and a 100 percent rating has been assigned from July 10, 2012.    

The Veteran was scheduled for a Travel Board hearing in March 2013 but failed to appear for the hearing.  Accordingly, his request for a Travel Board hearing is deemed withdrawn.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary.

The Veteran has contended that his bladder cancer was caused by exposure to herbicides.  Alternatively, the Veteran has argued that the bladder cancer was caused or aggravated by the service-connected prostate cancer.  Evidence of record includes May 1995 private records that indicate the veteran was being followed up for "diffuse carcinoma in situ of the urinary bladder associated with an A1 cancer of the prostate" and a March 2003 private record that indicated the Veteran had "diffuse carcinoma in situ of the bladder with an associated B1 adenocarcinoma of the prostate."  Accordingly, a VA examination is necessary to determine the relationship, if any between the bladder cancer and prostate cancer.

Additionally, a review of VA outpatient treatment records reflects that several records reference notes, private medical records, and other documents that were scanned into VISTA.  See e.g. August 2009, May 2010, August 2010, July 2011, August 2011 VA records.  However, these VISTA records have not been associated with the claims file.  On remand, updated VA and private treatment records should be obtained and associated with the record. 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159 (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his claimed conditions, and provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain for the record copies of the complete records of all such treatment and evaluation from all identified sources.  

The RO/AMC should also ensure all relevant VA treatment records since September 2011 are associated with the claims file.  

All items scanned into VISTA imaging, including but not limited to the items referred to in August 2009, May 2010, August 2010, July 2011, August 2011 VA records should be associated with either the claims file or the Virtual VA file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been obtained, the RO/AMC should schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of the bladder cancer. 

Based on a review of the record and the Veteran's statements, the examiner should provide an opinion as to the following:

a. Is the Veteran's bladder cancer at least as likely as not (a 50 percent probability or greater) related to his service, including his presumed exposure to herbicides? 
b. Is the Veteran's bladder cancer at least as likely as not (a 50 percent probability or greater) not caused or aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by the service-connected prostate cancer?  The examiner should comment upon the May 1995 and March 2003 private records that indicate the veteran had bladder cancer "associated with" prostate cancer.

The examiner must provide a comprehensive report including complete explanation for all conclusions.

3.  The RO/AMC shall then take such additional development action as it deems proper with respect to the claims. When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).





